Name: Council Regulation (EEC) No 407/82 of 22 February 1982 amending Regulation (EEC) No 3306/80 as regards the definitive anti-dumping duty on mechanical alarm clocks (other than travel alarms) originating in the German Democratic Republic
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 2. 82 No L 54/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 407/82 of 22 February 1982 amending Regulation (EEC) No 3306/80 as regards the definitive anti-dumping duty on mechanical alarm clocks (other than travel alarms) originating in the German Democratic Republic THE COUNCIL OF THE EUROPEAN COMMUNITIES, caused thereby, the Council, by Regulation (EEC) No 3306/80 (3), imposed a definitive anti-dumping duty on mechanical alarm clocks (other than travel alarms) originating in the German Democratic Republic and the USSR ; Whereas the Commission, after consultation within the Advisory Committee, has considered the said undertaking and accepted it ; Whereas, in these circumstances, and after consulta ­ tion within the Advisory Committee, Regulation (EEC) No 3306/80 has been reviewed ; Whereas this review shows that, in view of the price undertaking offered by the German Democratic Republic, it is no longer necessary to take protective action in respect of the products in question origina ­ ting in the German Democratic Republic other than those which have previously been introduced into the customs territory of the Community, but have not been released into free circulation in the Community, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 14 thereof, Having regard to the proposal submitted by the Commission after consultation within the Advisory Committee set up under Article 6 of the aforesaid Regulation, Whereas the Commission, by Regulation (EEC) No 1 579/80 (2), imposed a provisional anti-dumping duty on mechanical alarm clocks (other than travel alarms) originating in the German Democratic Republic and the USSR ; Whereas the exporter in the German Democratic Republic subsequently undertook voluntarily to increase its prices from 1 January 1981 to a level which would eliminate the injury caused by dumping in respect of alarms with external bells falling within NIMEXE code 91.04-56, and which would eliminate the margins of dumping established for other types ; whereas the form of this undertaking was not one which the Commission considered acceptable ; whereas, immediately prior to the expiry of the provi ­ sional duty, the exporter offered a new undertaking ; Whereas there was then insufficient time before the expiry of the provisional anti-dumping duty for the Commission to consult within the Advisory Committee and to take a decision on whether to accept or refuse this undertaking ; Whereas, consequently, since the facts as finally esta ­ blished showed that there was dumping, and injury HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3306/80 is hereby amended as follows : 1 . the reference to the German Democratic Republic in Article 1 ( 1 ) shall be deleted ; 2. Article 1 (2) (a) shall also be deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall not apply in respect of goods originating in the German Democratic Republic which have previously been introduced into the customs territory of the Community, but which have not been released into free circulation in the Community, to which Regula ­ tion (EEC) No 3306/80 in its unamended form shall continue to apply. (') OJ No L 339, 31 . 12. 1979, p. 1 . (2) OJ No L 158, 25. 6. 1980, p. 5. O OJ No L 344, 19 . 12. 1980, p. 34. No L 54/2 Official Journal of the European Communities 25. 2. 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 February 1982. For the Council The President L. TINDEMANS